On Application by Plaintiff for Rehearing.
As the record does not furnish the basis to adjust the controversy we will so far modify our previous opinions as to reserve for determination, when the case comes again before us, the questions of interest claimed by plaintiff and whether he is entitled to any subrogation to the mortgage rights of Bowland or the judgment rights of Black and Davis. In making this reservation we are not to be understood as acquiescing in the views of plaintiff’s counsel advanced in support of the application for rehearing, We simply reserve the questions.
It is therefore ordered, adjudged and decreed that the former opinion and decree be modified to the extent stated and the cause be remanded for the purposes stated in the original opinion and decree, and although we think all the testimony needed has been indicated, with the right of the parties to offer, besides, such testimony as they deem pertinent.
Rehearing refused.